Title: To James Madison from Caspar Wistar, Jr., 13 April 1811
From: Wistar, Caspar, Jr.
To: Madison, James


Dear Sir
Philada. Apl. 13. 1811
It is with great reluctance that I intrude upon your valuable time, but the occasion seems to demand it of me. The Patriotism of Mr. B. McClenachan during the revolution is I believe well known to you, & you are probably as well acquainted with his history since that period. He wishes me to state to you my opinion respecting his health, & capability of attention to the office which he solicits of you. It is with great pleasure I say that the powers of his mind appear to me perfectly unimpaired by age, & his health is equal to the undertaking. He is some times afflicted with the Gout but is free from all other complaints & is very temperate.
The Ladies of this family join me in offering their best respects to Mrs. Maddison, who is I believe the only person connected with any of the Governments in the United States that enjoys the perfect approbation of all parties. With sincere respect I beg leave to subscribe Your friend & servant
Caspar Wistar Jr.
